EACOMBE, Circuit Judge.
The duplication of erroneous names and addresses which was disclosed by the moving papers presented a prima facie case, which called for the fullest explanation. The explanation given in these voluminous affidavits does not fairly meet the case. It is vague, incomplete, unsatisfactory, and, in view of the rebutting affidavits, apparently in part untruthful. There is much reference in the affidavits to “original canvass,” but very little to indicate what it is. There is nothing to show sufficiently what individual in the employ of defendant was responsible for reproducing complainant’s errors and “catch names” in defendant’s book—no effort even to show how much of defendant’s book that individual contributed. The taint of the dozen instances cited affects the whole book, until the methods of its construction ’are more fully displayed. The failure to present a copy of defendant’s book, even folded and stitched, is a suspicious circumstance, as was the destruction of “copy” in the Chicago case (recently decided) 122 Fed. 189.
Upon complainant’s giving a bond in the amount of $5,000, injunction will be continued till final hearing, but it should be restricted to the New York section of defendants’ directory.